Exhibit 10.15 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 28th day of
December, 2000, by and between Duckwall-Alco Stores, Inc., a Kansas corporation
(the "Company"), and Tom L. Canfield, Jr., an individual (the "Employee").

> 1.                  Certain Definitions.  As used in this Agreement, unless
> otherwise defined herein or unless the context otherwise requires, the
> following terms shall have the following meanings:
> 
> > (a)                Cause.  "Cause" means (i) the Employee has failed
> > materially to devote reasonable attention and time during normal business
> > hours to the business and affairs of the Company or the subsidiary of the
> > Company that is the Employee's primary employer, as applicable, and, to the
> > extent necessary to discharge the responsibilities assigned to the Employee
> > in accordance with the provisions of this Agreement, to use the Employee's
> > reasonable best efforts to faithfully and efficiently perform such
> > responsibilities (other than as a result of incapacity due to physical or
> > mental illness), which failure is demonstrably willful and deliberate on the
> > Employee's part, is committed in bad faith or without reasonable belief that
> > such breach is in the best interests of the Company and is not remedied in a
> > reasonable period of time after receipt of a written notice from the Company
> > specifying such breach, (ii) the Employee has been convicted of a felony or
> > misdemeanor involving moral turpitude, (iii) the Employee has engaged in
> > acts or omissions against the Company or the subsidiary of the Company that
> > is the Employee's primary employer, as applicable, constituting dishonesty,
> > intentional breach of fiduciary obligation, or intentional wrongdoing or
> > misfeasance, which acts or omissions result in a material detriment to the
> > assets, business or prospects of the Company or the subsidiary of the
> > Company that is the Employee's primary employer, as applicable, (iv) the
> > Employee has acted intentionally and in bad faith in a manner that results
> > in a material detriment to the assets, business or prospects of the Company
> > or the subsidiary of the Company that is the Employee's primary employer, as
> > applicable, (v) the Employee has been guilty of habitual absenteeism,
> > chronic alcoholism or other form of addiction, or (vi) the Employee has
> > breached any obligation under this Agreement.
> > 
> > (b)               Change of Control.  "Change of Control" means a change of
> > control of the Company of a nature that would be required to be reported in
> > response to Item 6(e) of Schedule 14A of Regulation 14A (as in effect on the
> > date hereof) promulgated under the Securities Exchange Act of 1934, as in
> > effect on the date hereof (the "Exchange Act"); provided, however, that,
> > without limitation, such a change of control shall be deemed to have
> > occurred upon the occurrence of any of the following events:
> > 
> > > (i)                  any "person" (as such term is used in Sections 13(d)
> > > and 14(d) of the Exchange Act), other than the Company, becomes, after the
> > > date hereof, the beneficial owner, directly or indirectly, of securities
> > > of the Company representing 40% or more of the total voting power of the
> > > Company's then-outstanding securities ("Interested Shareholder");
> > > 
> > > (ii)                less than a majority of the members of the Board of
> > > Directors of the Company are persons who were either nominated for
> > > election or selected by (A) members of the Board of Directors of the
> > > Company who were in office prior to the time any person became an
> > > Interested Shareholder (the "Continuing Directors") or (B) any successor
> > > to a Continuing Director;
> > > 
> > > (iii)               the merger or consolidation of the Company with any
> > > other entity, other than a merger or consolidation which would result in
> > > the voting securities (which term means any securities which vote
> > > generally in the election of directors) of the Company outstanding
> > > immediately prior thereto continuing to represent (either by remaining
> > > outstanding or by being converted into voting securities of the surviving
> > > entity) at least 80 percent of the total voting power represented by the
> > > voting securities of the Company or such surviving entity outstanding
> > > immediately after such merger or consolidation; or
> > > 
> > > (iv)              the sale or disposition by the Company of all or
> > > substantially all of the Company's assets.
> > 
> > (c)                COC Effective Date.  "COC Effective Date" means the first
> > date on which a Change of Control occurs during the term of this Agreement;
> > provided, however, if (i) a Change of Control occurs, (ii) the Employee's
> > employment is terminated by the Company or the subsidiary of the Company
> > that is the Employee's primary employer, as applicable, other than for Cause
> > or the Employee terminates his employment for Good Reason, in either case
> > prior to the date on which the Change of Control occurs, and (iii) it is
> > reasonably demonstrated by the Employee that such termination of employment
> > or such action by the Company or the subsidiary of the Company that is the
> > Employee's primary employer, as applicable, triggering the Employee's right
> > to terminate the Employee's employment for Good Reason (A) was at the
> > request or direction of a third party who has taken steps reasonably
> > calculated to effect the Change of Control, or (B) otherwise arose in
> > connection with or in anticipation of the Change of Control, then for
> > purposes of this Agreement "COC Effective Date" shall mean the date
> > immediately prior to the date of such termination of employment by the
> > Company or the subsidiary of the Company that is the Employee's primary
> > employer, as applicable, or by the Employee for Good Reason.
> > 
> > (d)               Company Plans.  "Company Plans" means  (1) all incentive,
> > bonus, savings and retirement plans, practices, policies and programs,
> > (2) all welfare benefit plans, practices, policies and programs (including
> > medical, prescription, dental, disability, salary continuance, employee
> > life, group life, accidental death and travel accident insurance plans and
> > programs), (3) expense reimbursement for all reasonable employment expenses
> > incurred by the Employee, (4) the provision of fringe benefits, (5) the
> > provision of an office or offices of a certain size and with furnishings and
> > other appointments, and personal secretarial and other assistance, and
> > (6) the provision of paid vacation time.
> > 
> > (e)                Confidential Information.  "Confidential Information"
> > means any information or data used by or belonging or relating to the
> > Company or any subsidiary, parent or affiliate of the Company that is not
> > known generally to the industry in which the Company or any subsidiary,
> > parent or affiliate of the Company is or may be engaged, including without
> > limitation, any and all trade secrets, proprietary data and information
> > relating to the Company's or any subsidiary, parent or affiliate of the
> > Company's past, present or future business and products, price lists,
> > customer lists, processes, procedures or standards, know‑how, manuals,
> > business strategies, records, drawings, specifications, designs, financial
> > information, whether or not reduced to writing, or information or data which
> > the Company or any subsidiary, parent or affiliate of the Company advises
> > the Employee should be treated as confidential information.
> > 
> > (f)                 Date of Termination.  "Date of Termination" means (i) if
> > the Employee's employment is terminated by the Company or the subsidiary of
> > the Company that is the Employee's primary employer, as applicable, for
> > Cause, or by the Employee for Good Reason, the date of receipt of the Notice
> > of Termination or any later date permitted to be specified therein, as the
> > case may be, (ii) if the Employee's employment is terminated by the Company
> > or the subsidiary of the Company that is the Employee's primary employer, as
> > applicable, other than for Cause or Disability, the Date of Termination
> > shall be the date on which the Company or the subsidiary of the Company that
> > is the Employee's primary employer, as applicable, notifies the Employee of
> > such termination, (iii) if the Employee's employment is terminated by reason
> > of death or Disability, the Date of Termination shall be the date of death
> > of the Employee or the date the notice is given by the Company of
> > termination by reason of Disability, as the case may be, and (iv) if the
> > Employee's employment is terminated by the Employee for other than Good
> > Reason, the Date of Termination shall be the date on which the Employee
> > notifies the Company or the subsidiary of the Company that is the Employee's
> > primary employer, as applicable, in writing of such termination or any later
> > date permitted to be specified therein, as the case may be.
> > 
> > (g)                Disability.  The "Disability" of the Employee shall mean
> > the inability of the Employee to perform the Employee's duties hereunder by
> > reason of any medically determinable physical or mental impairment which can
> > be expected to result in death or which has lasted or can be expected to
> > last for a continuous period of not less than six months, as determined in
> > writing by a qualified independent physician mutually acceptable to the
> > Employee and the Company, which agreement as to acceptability shall not be
> > unreasonably withheld.
> > 
> > (h)                Good Reason.  "Good Reason" means any of the following:
> > 
> > > (i)                  Any reduction or diminution in the Employee's
> > > position (including status, offices, titles and reporting requirements),
> > > authority, duties or responsibilities in any material respect from the
> > > most significant of those held, exercised or assigned at any time during
> > > the 90-day period immediately preceding the COC Effective Date; excluding
> > > for this purpose an isolated, insubstantial and inadvertent action not
> > > taken in bad faith and which is remedied by the Company or the subsidiary
> > > of the Company that is the Employee's primary employer, as applicable,
> > > promptly after receipt of notice thereof given by the Employee;
> > > 
> > > (ii)                Any reduction in the Employee's Salary (as defined in
> > > Section 3); excluding for this purpose any isolated, insubstantial and
> > > inadvertent action not occurring in bad faith and which is remedied by the
> > > Company or the subsidiary of the Company that is the Employee's primary
> > > employer, as applicable, promptly after receipt of notice thereof given by
> > > the Employee;
> > > 
> > > (iii)               Any reduction in benefits received by the Employee
> > > under Company Plans to less than the most favorable benefits provided to
> > > the Employee by the Company or the subsidiary of the Company that is the
> > > Employee's primary employer, as applicable, under Company Plans at any
> > > time during the 90-day period immediately preceding the COC Effective
> > > Date; excluding for this purpose any isolated, insubstantial and
> > > inadvertent action not occurring in bad faith and which is remedied by the
> > > Company or the subsidiary of the Company that is the Employee's primary
> > > employer, as applicable, promptly after receipt of notice thereof given by
> > > the Employee;
> > > 
> > > (iv)              The Employee being required by the Company or the
> > > subsidiary of the Company that is the Employee's primary employer, as
> > > applicable, to be based at any office or location that is more than 35
> > > miles from the location where the Employee was employed immediately
> > > preceding the COC Effective Date; and
> > > 
> > > (v)                Any failure by the Company to require any successor
> > > (whether direct or indirect, by purchase, merger, consolidation or
> > > otherwise) to all or substantially all of the business and/or assets of
> > > the Company to assume expressly and agree to perform this Agreement in the
> > > same manner and to the same extent that the Company would be required to
> > > perform it if no such succession had taken place, or any failure by any
> > > such successor after ten days notice from the Employee to so perform this
> > > Agreement.
> > 
> > (i)                  Inventions.  "Inventions" means inventions,
> > discoveries, ideas, concepts, systems, works, trade secrets, know‑how,
> > intellectual property, products, processes or improvements or modifications
> > of current products, processes or designs, or methods of manufacture,
> > distribution, management or otherwise (whether or not covered by or able to
> > be covered by a patent or copyright).
> > 
> > (j)                 Notice of Termination.  "Notice of Termination" means a
> > written notice of termination which (i) indicates the specific termination
> > provision in this Agreement relied upon, (ii) to the extent applicable, sets
> > forth in reasonable detail the facts and circumstances claimed to provide a
> > basis for termination of the Employee's employment under the provision so
> > indicated, and (iii) if the Date of Termination is other than the date of
> > receipt of such notice, specifies the termination date (which date shall be
> > not more than 15 days after the giving of such notice).
> 
> 2.                  Employment.  The Company agrees to employ the Employee and
> the Employee agrees to be employed by the Company as Vice President -
> Distribution and Administration of the Company upon the terms and conditions
> of this Agreement, commencing on February 1, 2001 and continuing until
> terminated as provided in Section 12.  The Employee shall report to the
> President of the Company.
> 
> 3.                  Compensation.  For all services rendered by the Employee
> to the Company, the Company shall pay the Employee a salary at the annual rate
> of One Hundred Thousand Dollars ($100,000) with such salary to be reviewed
> annually and increased at the sole discretion of the Company (the "Salary")
> payable in arrears in accordance with the Company's general payroll practices
> for salaried employees.
> 
> 4.                  Expenses.  The Company shall reimburse the Employee for
> all ordinary and necessary expenses incurred and paid by the Employee in the
> course of the performance of the Employee's duties pursuant to this Agreement
> and consistent with the Company's policies in effect from time to time with
> respect to travel, entertainment and other business expenses, and subject to
> the Company's requirements with respect to the manner of approval and
> reporting of such expenses.
> 
> 5.                  Additional Benefits.  The Employee shall be eligible for
> such fringe benefits, if any, by way of insurance, hospitalization, vacations
> and bonus programs normally provided to other members of the executive
> management of the Company generally and such additional benefits as may be
> from time to time agreed upon in writing between the Employee and the Company.
> 
> 6.                  Duties.  The Employee agrees that so long as he is
> employed under this Agreement he will (i) to the satisfaction of the Company
> devote his best efforts and his entire business time to further properly the
> interests of the Company, (ii) at all times be subject to the Company's
> direction and control with respect to his activities on behalf of the Company,
> (iii) comply with all rules, orders and regulations of the Company, (iv)
> truthfully and accurately maintain and preserve such records and make all
> reports as the Company may require, and (v) fully account for all monies and
> other property of the Company of which he may from time to time have custody
> and deliver the same to the Company whenever and however directed to do so.
> 
> 7.                  Disclosure and Assignment of Inventions.
> 
> > (a)                The Employee agrees that any Inventions that he, alone or
> > with others, may conceive, develop, make or perfect, in whole or in part,
> > during his employment by the Company which relate or pertain in any way to
> > the existing or reasonably anticipated scope of the Company's or any
> > subsidiary, parent or affiliate of the Company's business, or that he, alone
> > or with others, may conceive, make or perfect in whole or in part, in the
> > performance of the duties of his employment by the Company, shall be
> > promptly and fully disclosed in writing immediately by the Employee to the
> > Company (but to no other person or persons prior to procuring patents
> > therefor).  All of the right, title and interest in and to any Invention
> > shall be and hereby is assigned exclusively to the Company or its nominee
> > regardless of whether or not the conception, development, making or
> > perfection of such Inventions involved the use of the Company's time,
> > facilities or materials and regardless of where such Inventions may be
> > conceived, made or perfected and shall become the sole property of the
> > Company or its nominee.
> > 
> > (b)               The Employee agrees to execute and deliver all documents
> > and do all acts which the Company shall deem necessary or desirable to
> > secure to the Company or its nominee the entire right, title and interest in
> > and to said Inventions, including, without limitation, applications for any
> > United States and/or Foreign Letters Patent or Certificates of Copyright
> > Registration in the name of or for the benefit of the Company or, in the
> > discretion of the Company, in the Employee's name, which patents and
> > copyrights shall then be assigned by the Employee to the Company.  Any
> > document described above prepared and filed pursuant to this subsection
> > shall be so prepared and filed at the Company's expense.  The Employee
> > hereby irrevocably appoints the President of the Company as his
> > attorney‑in‑fact with authority to execute for him and on his behalf any and
> > all assignments, patent or copyright applications, or other instruments and
> > documents required to be executed by the Employee pursuant to this
> > subsection, if the Employee is unwilling or unable to execute same.
> > 
> > (c)                The Company shall have no obligation to use, attempt to
> > protect by application for Letters Patent or Certificates of Copyright
> > Registration or promote any of said Inventions; provided, however, that the
> > Company, in its sole discretion, may reward the Employee for any especially
> > meritorious contributions in any manner it deems appropriate or may provide
> > the Employee with full or partial releases as to any subject matter
> > contributed by the Employee in which the Company is not interested.
> 
> 8.                  Covenant Not to Disclose Confidential Information.  The
> Employee acknowledges that during the course of his employment with the
> Company he has or will have access to and knowledge of certain information and
> data which the Company or any subsidiary, parent or affiliate of the Company
> considers confidential and that the release of such information or data to
> unauthorized persons would be extremely detrimental to the Company.  As a
> consequence, the Employee hereby agrees and acknowledges that he owes a duty
> to the Company not to disclose, and agrees that, during or after the term of
> his employment, without the prior written consent of the Company, he will not
> communicate, publish or disclose, to any person anywhere or use any
> Confidential Information for any purpose other than carrying out his duties as
> contemplated by this Agreement.  The Employee will use his best efforts at all
> times to hold in confidence and to safeguard any Confidential Information from
> falling into the hands of any unauthorized person and, in particular, will not
> permit any Confidential Information to be read, duplicated or copied.  The
> Employee will return to the Company all Confidential Information in the
> Employee's possession or under the Employee's control when the duties of the
> Employee no longer require the Employee's possession thereof, or whenever the
> Company shall so request, and in any event will promptly return all such
> Confidential Information if the Employee's relationship with the Company is
> terminated for any or no reason and will not retain any copies thereof.
> 
> 9.                  Covenant Not to Compete.  The Employee acknowledges that
> during his employment with the Company he, at the expense of the Company, has
> been and will be specially trained in the business of the Company, has
> established and will continue to establish favorable relations with the
> customers, clients and accounts of the Company or any subsidiary, parent or
> affiliate of the Company and will have access to Inventions, trade secrets and
> Confidential Information of the Company or any subsidiary, parent or affiliate
> of the Company.  Therefore, in consideration of such training and relations,
> his employment with the Company, and to further protect the Inventions, trade
> secrets and Confidential Information of the Company or any subsidiary, parent
> or affiliate of the Company, the Employee agrees that for a period commencing
> on the date hereof and ending on the second anniversary of the Date of
> Termination, he will not, directly or indirectly, without the express written
> consent of the Company, except when and as requested to do in and about the
> performing of his duties under this Agreement:
> 
> > (a)                own, manage, operate, control or participate in the
> > ownership, management, operation or control of, or have any interest,
> > financial or otherwise, in or act as an officer, director, partner, member,
> > principal, employee, agent, representative, consultant or independent
> > contractor of, or in any way assist any individual or entity in the conduct
> > of, any business located in or doing business within a fifty (50) mile
> > radius of any current or future business location of the Company or any
> > subsidiary, parent or affiliate of the Company which is engaged or may
> > become engaged in any business competitive to any business now or at any
> > time during the period hereof engaged in by the Company or any subsidiary,
> > parent or affiliate of the Company, including, but not limited to, any
> > business that is engaged in retail, discount or general merchandising
> > operations;
> > 
> > (b)               divert or attempt to divert clients or customers (whether
> > or not such persons have done business with the Company or any subsidiary,
> > parent or affiliate of the Company once or more than once) or accounts of
> > the Company or any subsidiary, parent or affiliate of the Company; or
> > 
> > (c)                entice or induce or in any manner influence any person
> > who is or shall be in the employ or service of the Company or any
> > subsidiary, parent or affiliate of the Company to leave such employ or
> > service for the purpose of engaging in a business which may be in
> > competition with any business now or at any time during the period hereof
> > engaged in by the Company or any subsidiary, parent or affiliate of the
> > Company.
> > 
> > Notwithstanding the foregoing provisions, the Employee may own not more than
> > five percent (5%) of the outstanding equity securities in any corporation or
> > entity that is listed upon a national stock exchange or actively traded in
> > the over‑the‑counter market.  Notwithstanding the foregoing provisions, the
> > Employee shall not, directly or indirectly, without the express written
> > consent of the Company, except when and as requested to do in and about the
> > performing of his duties under this Agreement, engage in any actions under
> > subsections (a), (b) or (c) above, at any time the Company is making
> > payments to the Employee pursuant to this Agreement.
> 
> 10.              Specific Performance.  Recognizing that irreparable damage
> will result to the Company in the event of the breach or threatened breach of
> any of the foregoing covenants and assurances by the Employee contained in
> Sections 7, 8 or 9 hereof, and that the Company's remedies at law for any such
> breach or threatened breach will be inadequate, the Company and its successors
> and assigns, in addition to such other remedies which may be available to
> them, shall be entitled to an injunction, including a mandatory injunction, to
> be issued by any court of competent jurisdiction ordering compliance with this
> Agreement or enjoining and restraining the Employee, and each and every
> person, firm or company acting in concert or participation with him, from the
> continuation of such breach and, in addition thereto, he shall pay to the
> Company all ascertainable damages, including costs and reasonable attorneys'
> fees sustained by the Company by reason of the breach or threatened breach of
> said covenants and assurances.  The obligations of the Employee and the rights
> of the Company, its successors and assigns under Sections 7, 8, 9, 10, 11, 14,
> 16, 17, 21 and 23 of this Agreement shall survive the termination of this
> Agreement.  The covenants and obligations of the Employee set forth in
> Sections 7, 8 and 9 hereof are in addition to and not in lieu of or exclusive
> of any other obligations and duties of the Employee to the Company, whether
> express or implied in fact or in law.
> 
> 11.              Potential Unenforceability of Any Provision.  If a final
> judicial determination is made that any provision of this Agreement is an
> unenforceable restriction against the Employee, the provisions hereof shall be
> rendered void only to the extent that such judicial determination finds such
> provisions unenforceable, and such unenforceable provisions shall
> automatically be reconstituted and become a part of this Agreement, effective
> as of the date first written above, to the maximum extent in favor of the
> Company that is lawfully enforceable.  A judicial determination that any
> provision of this Agreement is unenforceable shall in no instance render the
> entire Agreement unenforceable, but rather the Agreement will continue in full
> force and effect absent any unenforceable provision to the maximum extent
> permitted by law.
> 
> 12.              Term and Termination.
> 
> > (a)                Subject to Sections 12(b), 12(c) and 12(d), the term of
> > the Employee's employment under this Agreement shall commence on February 1,
> > 2001 and end on February 1, 2003; provided, however, that such period shall
> > be extended for successive one year extensions unless during the month of
> > December that is fourteen (14) months prior to the end of the term then in
> > effect either party shall give notice to the other that the term shall not
> > be so extended.  By way of illustration, if no notice of termination is
> > given in December, 2001, then the term shall be extended by one year to
> > February 1, 2004, but if notice that the term is not to be extended is given
> > in December, 2001, then the term shall end February 1, 2003.
> > 
> > (b)               Notwithstanding Section 12(a) but subject to Section 14,
> > this Agreement shall terminate immediately upon the death, Disability or
> > adjudication of legal incompetence of the Employee.
> > 
> > (c)                Notwithstanding Section 12(a) but subject to Section 14,
> > the Company or the subsidiary of the Company that is the Employee's primary
> > employer, as applicable, may terminate this Agreement and the Employee's
> > employment at any time for Cause or without Cause.  Notwithstanding the
> > foregoing, the Employee shall not be deemed to have been terminated for
> > Cause without (i) reasonable notice to the Employee setting forth the
> > reasons for the Company's intention to terminate for Cause, (ii) an
> > opportunity for the Employee, together with his counsel, to be heard before
> > the Board of Directors of the Company, and (iii) delivery to the Employee of
> > a Notice of Termination from the Board of Directors of the Company finding
> > that in the good faith opinion of the Board of Directors the Employee was
> > guilty of conduct set forth in Section 1(a), and specifying the particulars
> > thereof in detail.
> > 
> > (d)               Notwithstanding Section 12(a) but subject to Section 14,
> > the Employee may terminate this Agreement and the Employee's employment at
> > any time with Good Reason or without Good Reason.
> > 
> > (e)                Subject to Section 14, in the event (x) the Company or
> > the subsidiary of the Company that is the Employee's primary employer, as
> > applicable, elects to terminate the Employee's employment for Cause or as a
> > result of the death, Disability, adjudication of legal incompetence of the
> > Employee, or (y) the Employee terminates his employment with the Company or
> > the subsidiary of the Company that is the Employee's primary employer, as
> > applicable, without Good Reason, the Company shall pay or provide to the
> > Employee:
> > 
> > > (i)                  such Salary as the Employee shall have earned up to
> > > the Date of Termination; and
> > > 
> > > (ii)                such other fringe benefits (other than any bonus,
> > > severance pay benefit or participation in the Company's 401(k) employee
> > > benefit plan) normally provided to employees of the Company as the
> > > Employee shall have earned up to the Date of Termination.
> > 
> > (f)                 Subject to Section 14, in the event (x) the Company or
> > the subsidiary of the Company that is the Employee's primary employer, as
> > applicable, elects to terminate the Employee's employment without Cause, or
> > (y) the Employee terminates his employment with Good Reason, the Company
> > shall pay or provide to the Employee:
> > 
> > > (i)                  the unpaid amount of the Employee's Salary for the
> > > remainder of the term of this Agreement, with such amount to be paid
> > > [bi-monthly] in arrears;
> > > 
> > > (ii)                such other fringe benefits (other than any bonus,
> > > severance pay benefit or participation in the Company's 401(k) employee
> > > benefit plan) normally provided to employees of the Company as the
> > > Employee shall have earned up to the Date of Termination; and
> > > 
> > > (iii)               for a period of one year following the Date of
> > > Termination, the Employee shall receive, at the Company's expense, health
> > > and life insurance equivalent to that provided to the Employee by the
> > > Company on the Date of Termination.
> 
> 13.              Notice of Termination.  Any termination by the Company for
> Cause, or by the Employee for Good Reason, shall be communicated by Notice of
> Termination to the other party hereto given in accordance with Section 22. 
> The failure by the Employee or the Company to set forth in the Notice of
> Termination any fact or circumstance which contributes to a showing of Good
> Reason or Cause shall not waive any right of the Employee or the Company
> hereunder or preclude the Employee or the Company from asserting such fact or
> circumstance in enforcing the Employee's or the Company's rights hereunder.
> 
> 14.              Obligations of the Company Upon Termination After the COC
> Effective Date.
> 
> > (a)                Terminations Other Than for Cause; Termination by
> > Employee.  In lieu of any payments under Section 12, if, within one year
> > after the COC Effective Date, the Company or the subsidiary of the Company
> > that is the Employee's primary employer, as applicable, shall terminate the
> > Employee's employment other than for Cause or the death or Disability of the
> > Employee, or the Employee shall terminate employment for Good Reason, this
> > Agreement shall terminate without further obligation of the Company to the
> > Employee other than:
> > 
> > > (i)                  The Company shall pay or provide to the Employee cash
> > > in an amount equal to the aggregate of the following amounts, which
> > > payment shall be made in a lump sum within 30 days after the Date of
> > > Termination:  (A) an amount equal to the Salary in effect on the Date of
> > > Termination, plus (B) such Salary as the Employee shall have earned up to
> > > the Date of Termination, minus (C) the amount of any payments, if any,
> > > made pursuant to Section 12 hereof.
> > > 
> > > (ii)                The Company shall pay or provide to the Employee such
> > > other fringe benefits (other than any bonus, severance pay benefit or
> > > participation in the Company's 401(k) employee benefit plan) normally
> > > provided to employees of the Company as the Employee shall have earned up
> > > to the Date of Termination; and
> > > 
> > > (iii)               For a period of one year following the Date of
> > > Termination, the Employee shall receive, at the Company's expense, health
> > > and life insurance equivalent to that provided to the Employee by the
> > > Company on the Date of Termination.
> > 
> > (b)               Interest.  Without limiting the rights of the Employee at
> > law or in equity, if the Company fails to make any payment or provide any
> > benefit required to be made or provided under this Agreement on a timely
> > basis, the Company will pay interest on the amount or the value thereof at
> > two times the rate (the "Applicable Federal Rate") provided in section
> > 1274(b)(2)(B) of the Internal Revenue Code of 1986, as amended (the "Code").
> > 
> > (c)                Section 280G.  Notwithstanding anything to the contrary
> > contained in this Agreement, in the event that the aggregate payments or
> > benefits to be made or afforded to the Employee under this Agreement or any
> > Company Plan (the "Termination Benefits") would be deemed to include an
> > "excess parachute payment" under Section 280G of the Internal Revenue Code
> > of 1986, as amended, such Termination Benefits shall be reduced to an amount
> > equal to one dollar ($1.00) less than three (3) times the Employee's "base
> > amount," as determined in accordance with Section 280G.  The allocation of
> > such reduction among the Termination Benefits shall be determined by the
> > Employee.
> 
> 15.              Non-exclusivity of Rights.  Nothing in this Agreement shall
> prevent or limit the Employee's continuing or future participation in any
> plan, program, policy or practice provided by the Company and for which the
> Employee may qualify, nor shall anything herein limit or otherwise affect such
> rights as the Employee may have under any contract or agreement with the
> Company.  Amounts which are vested benefits or which the Employee is otherwise
> entitled to receive at or subsequent to the Date of Termination under any
> plan, policy, practice or program of or any contract or agreement with the
> Company or the subsidiary of the Company that is the Employee's primary
> employer, as applicable, shall be payable in accordance with such plan,
> policy, practice or program or contract or agreement, except as explicitly
> modified by this Agreement.
> 
> 16.              Full Settlement; Resolution of Disputes.
> 
> > (a)                The Company's obligation to make the payments provided
> > for in this Agreement and otherwise to perform its obligations hereunder
> > shall not be affected by any set-off that the Company or the subsidiary of
> > the Company that is the Employee's primary employer, as applicable, may have
> > against the Employee or others.  In no event shall the Employee be obligated
> > to seek other employment or take any other action by way of mitigation of
> > the amounts payable to the Employee under any of the provisions of this
> > Agreement and such amounts shall not be reduced whether or not the Employee
> > obtains other employment.  The Company agrees to pay promptly as incurred,
> > to the full extent permitted by law, all legal fees and expenses which the
> > Employee may reasonably incur as a result of any dispute or contest
> > (regardless of the outcome thereof) by the Company, the Employee or others
> > of the validity or enforceability of, or the existence of liability under,
> > any provision of this Agreement or any guarantee of performance thereof
> > (including as a result of any contest by the Employee about the amount of
> > any payment pursuant to this Agreement), plus in each case interest on any
> > delayed payment at one hundred twenty percent (120%) of the Applicable
> > Federal Rate.
> > 
> > (b)               If there shall be any dispute or contest between the
> > Company or the subsidiary of the Company that is the Employee's primary
> > employer, as applicable, and the Employee (i) in the event of any
> > termination of the Employee's employment by the Company, whether such
> > termination was for Cause, or (ii) in the event of any termination of
> > employment by the Employee whether Good Reason existed, then, unless a
> > written opinion of independent legal counsel selected by a majority of
> > disinterested directors is furnished to the Company opining that such
> > termination was for Cause or that the determination by the Employee of the
> > existence of Good Reason did not exist for termination of employment by the
> > Employee, the Company shall pay all amounts, and provide all benefits, to
> > the Employee and/or the Employee's family or other beneficiaries, as the
> > case may be, that the Company would be required to pay or provide pursuant
> > to Section 14(a) as though such termination were by the Company without
> > Cause.  If the Company does not promptly pay the amounts and provide the
> > benefits contemplated by this Agreement because it has received a written
> > opinion of independent legal counsel to the effect described in the
> > immediately preceding sentence, then (A) a notice to that effect shall be
> > promptly provided to the Employee together with a copy of such legal opinion
> > which shall disclose the reasons for such legal opinion, (B) the Employee
> > may bring suit in any court of competent jurisdiction against the Company to
> > enforce the Employee's rights under this Agreement, (C) the burden of
> > proving that the Employee is not entitled to receive the amounts and the
> > benefits contemplated by this Agreement shall be on the Company, (D) the
> > Company shall advance to the Employee all legal fees and expenses which the
> > Employee may reasonably incur as a result of any such action, if the
> > Employee undertakes to repay such fees and expenses in the event that there
> > is a final, nonappealable judgment by a court of competent jurisdiction
> > declaring that such termination was for Cause or that Good Reason did not
> > exist for termination of employment by the Employee, and (E) if a court of
> > competent jurisdiction renders a final, nonappealable judgment declaring
> > that such termination was not for Cause or that Good Reason did exist for
> > such termination by the Employee, then the Employee shall receive all
> > payments and benefits contemplated by this Agreement, plus interest on any
> > delayed payment or benefit at one hundred twenty percent (120%) of the
> > Applicable Federal Rate.
> 
> 17.              Waiver of Breach.  Failure of the Company to demand strict
> compliance with any of the terms, covenants or conditions hereof shall not be
> deemed a waiver of the term, covenant or condition, nor shall any waiver or
> relinquishment by the Company of any right or power hereunder at any one time
> or more times be deemed a waiver or relinquishment of the right or power at
> any other time or times.
> 
> 18.              No Breach.  The Employee represents and warrants to the
> Company that neither the execution nor delivery of this Agreement, nor the
> performance of the Employee's obligations hereunder will conflict with, or
> result in a breach of, any term, condition, or provision of, or constitute a
> default under, any obligation, contract, agreement, covenant or instrument to
> which the Employee is a party or under which the Employee is bound, including
> without limitation, the breach by the Employee of a fiduciary duty to any
> former employers.
> 
> 19.              Entire Agreement; Amendment.  This Agreement cancels and
> supersedes all previous agreements relating to the subject matter of this
> Agreement, written or oral, between the parties hereto and contains the entire
> understanding of the parties hereto and shall not be amended, modified or
> supplemented in any manner whatsoever except as otherwise provided herein or
> in writing signed by each of the parties hereto.
> 
> 20.              Headings.  The headings of the sections of this Agreement
> have been inserted for convenience of reference only and shall in no way
> restrict or otherwise modify any of the terms or provisions hereof.
> 
> 21.              Governing Law.  This Agreement and all rights and obligations
> of the parties hereunder shall be governed by, and construed and interpreted
> in accordance with, the laws of the State of Kansas applicable to agreements
> made and to be performed entirely within the State of Kansas, including all
> matters of enforcement, validity and performance.
> 
> 22.              Notice.  Any notice, request, consent or communication under
> this Agreement shall be effective only if it is in writing and personally
> delivered or sent by certified mail, return receipt requested, postage
> prepaid, or by a nationally recognized overnight delivery service, with
> delivery confirmed, addressed as follows:




> > > > If to the Company:
> > > > 
> > > > Name:                                                 
> > > > 
> > > > Duckwall-Alco Stores, Inc.                  
> > > > 
> > > > 401 Cottage Avenue                            
> > > > 
> > > > Abilene, Kansas  67410-2832             
> > > > 
> > > > Attn:  Glen L. Shank                            
> > > > 
> > > > If to the Employee:
> > > > 
> > > > >                                     Tom L. Canfield, Jr.
> > > > >                                     907 North Maple
> > > > >                                     Abilene, Kansas 67410
> 
> or such other persons and/or addresses as shall be furnished in writing by any
> party to the other party, and shall be deemed to have been given only upon its
> delivery in accordance with this Section 22.
> 
> 23.              Successors.
> 
> > (a)                This Agreement is personal to the Employee and shall not
> > be assignable by the Employee without the prior written consent of the
> > Company otherwise than by will or the laws of descent and distribution.  If
> > the Employee should die while any amounts would still be payable to him
> > hereunder if he had continued to live, all such amounts, unless otherwise
> > provided herein, shall be paid in accordance with the terms of this
> > Agreement to the Employee's devisee, legatee, or other designee or, if there
> > be no such designee, to Employer's estate.
> > 
> > (b)               This Agreement shall inure to the benefit of and be
> > binding upon the Company and its successors and assigns.
> > 
> > (c)                The Company will require any successor (whether direct or
> > indirect, by purchase, merger, consolidation or otherwise) to all or
> > substantially all of the business and/or assets of the Company to assume
> > expressly and agree to perform this Agreement in the same manner and to the
> > same extent that the Company would be required to perform it if no such
> > succession had taken place.  As used in this Agreement, "Company" shall mean
> > the Company as hereinbefore defined and any successor to its business and/or
> > assets as aforesaid which assumes and agrees to perform this Agreement by
> > operation of law, or otherwise.
> 
> 24.              Taxes.  The Company may withhold from any amounts payable
> under this Agreement such Federal, state or local taxes as shall be required
> to be withheld pursuant to any applicable law or regulation.
> 
> 25.              Severability.  The invalidity or unenforceability of any
> provision of this Agreement shall not affect the validity or enforceability of
> any other provision of this Agreement.
> 
>  

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be duly
executed, and the Employee has hereunto set his hand, on the day and year first
above written.

> > > > > DUCKWALL-ALCO STORES, INC.
> > > > > 
> > > > > By:   /s/Glen L. Shank                              
> > > > >         Glen L. Shank, President
> > > > > 
> > > > > /s/Tom L Canfield, Jr.                               
> > > > > TOM L. CANFIELD, JR.

